PETROPLUS, JUDGE:
Notice of Claim was filed in the amount of $54.95, for damage to an automobile tire, caused by striking a road sign approximately 36" x 36" in size on a tripod about AVz' high, which had been placed by the Respondent in the left lane of a highway on which the Claimant was travelling. Although the sign was visible for approximately 250 yards, the Claimant ran into it and burst his tire. Employees of the Respondent, who were working within the area, placed the sign on the highway to warn travellers that men were working in the area.
Although the sign constituted an obstruction in the travelled portion of the highway, it probably should have been placed on the berm in such a position that it would be visible to motorists, the negligence, if any, of the Respondent’s employees does not appear to be the proximate cause of the accident. Inasmuch as the sign was plainly visible for a distance of 250 yards, if the Claimant had been exercising reasonable care, he should have been able to see a sign of this size in sufficient time to avoid striking it. Although no facts are presented from which the Court may infer negligence on the part of the employees of the Respondent, this case must be decided on the failure of the Claimant to exercise ordinary care for his own safety under the circumstances. The Court is of the opinion to deny the claim.
Claim disallowed.